Exhibit 99.3 CREDIT AGREEMENT Dated as of January 23, 2004 among COMMUNICATIONS & POWER INDUSTRIES, INC., as Borrower, COMMUNICATIONS & POWER INDUSTRIES HOLDING CORPORATION, as a Guarantor, THE OTHER GUARANTORS PARTY HERETO, THE LENDERS PARTY HERETO, and UBS SECURITIES LLC and BEAR, STEARNS & CO. INC., as Joint Lead Arrangers and Bookrunners, and UBS AG, STAMFORD BRANCH, as Administrative Agent, Collateral Agent and Issuing Bank, UBS LOAN FINANCE LLC, as Swingline Lender, BEAR STEARNS CORPORATE LENDING INC., as Syndication Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent, and WACHOVIA CAPITAL MARKETS, LLC, as Co-Arranger Cahill Gordon & Reindel llp 80 Pine Street NewYork, NY 10005 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01. DefinedTerms 2 SECTION 1.02. Classification of Loans andBorrowings 31 SECTION 1.03. TermsGenerally 31 SECTION 1.04. Accounting Terms;GAAP 31 ARTICLE II THE CREDITS SECTION 2.01. Commitments 32 SECTION 2.02. Loans 32 SECTION 2.03. Borrowing Procedure 33 SECTION 2.04. Evidence of Debt; Repayment of Loans 34 SECTION 2.05. Fees 35 SECTION 2.06. Interest on Loans 36 SECTION 2.07. Termination and Reduction of Commitments 36 SECTION 2.08. Interest Elections 37 SECTION 2.09. Amortization of Term Borrowings 38 SECTION 2.10. Optional and Mandatory Prepayments of Loans 38 SECTION 2.11. Alternate Rate of Interest 41 SECTION 2.12. Increased Costs 42 SECTION 2.13. Breakage Payments 43 SECTION 2.14. Payments Generally; Pro Rata Treatment; Sharing of Setoffs 43 SECTION 2.15. Taxes 44 SECTION 2.16. Mitigation Obligations; Replacement of Lenders 46 SECTION 2.17. Swingline Loans 47 SECTION 2.18. Letters of Credit 48 ARTICLE III REPRESENTATIONS AND WARRANTIES SECTION 3.01. Organization; Powers 52 SECTION 3.02. Authorization; Enforceability 52 SECTION 3.03. Governmental Approvals; No Conflicts 52 SECTION 3.04. Financial Statements 53 SECTION 3.05. Properties 53 SECTION 3.06. Equity Interests and Subsidiaries 54 SECTION 3.07. Litigation; Compliance with Laws 54 SECTION 3.08. Agreements 54 SECTION 3.09. Federal Reserve Regulations 55 SECTION 3.10. Investment Company Act; Public Utility Holding Company Act 55 SECTION 3.11. Use of Proceeds 55 - i - Page SECTION 3.12. Taxes 55 SECTION 3.13. No Material Misstatements 55 SECTION 3.14. Labor Matters 56 SECTION 3.15. Solvency 56 SECTION 3.16. Employee Benefit Plans 56 SECTION 3.17. Environmental Matters 57 SECTION 3.18. Insurance 58 SECTION 3.19. Security Documents 58 SECTION 3.20. Acquisition Documents; Representations and Warranties in Agreement 59 SECTION 3.21. Representations, Warranties and Agreements of Holdings and Parent 59 SECTION 3.22. Anti-Terrorism Law 59 SECTION 3.23. Bribery 60 SECTION 3.24. Subordination of Senior Subordinated Notes 60 ARTICLE IV CONDITIONS OF LENDING SECTION 4.01. All Credit Events 60 SECTION 4.02. First Credit Event 61 ARTICLE V AFFIRMATIVE COVENANTS SECTION 5.01. Financial Statements, Reports, etc. 66 SECTION 5.02. Litigation and Other Notices 68 SECTION 5.03. Existence; Businesses and Properties 68 SECTION 5.04. Insurance 69 SECTION 5.05. Obligations and Taxes 69 SECTION 5.06. Employee Benefits 70 SECTION 5.07. Maintaining Records; Access to Properties and Inspections 70 SECTION 5.08. Use of Proceeds 70 SECTION 5.09. Compliance with Environmental Laws; Environmental Reports 70 SECTION 5.10. [Reserved] 71 SECTION 5.11. Additional Collateral; Additional Guarantors 71 SECTION 5.12. Security Interests; Further Assurances 73 SECTION 5.13. Redemption Notes 73 SECTION 5.14. Post-Closing Matters 73 ARTICLE VI NEGATIVE COVENANTS SECTION 6.01. Indebtedness 75 SECTION 6.02. Liens 76 SECTION 6.03. Investment, Loan and Advances 78 SECTION 6.04. Mergers, Consolidations, Sales of Assets and Acquisitions 80 SECTION 6.05. Dividends 81 SECTION 6.06. Transactions with Affiliates 82 SECTION 6.07. Financial Covenants 83 - ii - Page SECTION 6.08. Prepayments of Other Indebtedness; Modifications of Certificate of Incorporation, Other Constitutive Documents or By-Laws and Certain Other Agreements, etc. 85 SECTION 6.09. Limitation on Certain Restrictions on Subsidiaries 85 SECTION 6.10. Limitation on Issuance of Capital Stock 86 SECTION 6.11. Limitation on Creation of Subsidiaries 86 SECTION 6.12. Business 86 SECTION 6.13. Limitation on Accounting Changes 86 SECTION 6.14. Fiscal Year 86 SECTION 6.15. Sale and Leaseback Transactions 86 SECTION 6.16. Anti-Terrorism Law; Anti-Money Laundering 87 ARTICLE VII GUARANTEE SECTION 7.01. The Guarantee 87 SECTION 7.02. Obligations Unconditional 87 SECTION 7.03. Reinstatement 88 SECTION 7.04. Subrogation; Subordination 89 SECTION 7.05. Remedies 89 SECTION 7.06. Instrument for the Payment of Money 89 SECTION 7.07. General Limitation on Guarantee Obligations 89 ARTICLE VIII EVENTS OF DEFAULT SECTION 8.01. Events of Default 90 ARTICLE IX COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS SECTION 9.01. Collateral Account 92 SECTION 9.02. Proceeds of Casualty Events 93 SECTION 9.03. Application of Proceeds 93 ARTICLE X THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT SECTION 10.01. Appointment 94 SECTION 10.02. Agent in Its Individual Capacity 94 SECTION 10.03. Exculpatory Provisions 94 SECTION 10.04. Reliance by Agent 95 SECTION 10.05. Delegation of Duties 95 SECTION 10.06. Successor Agent 95 SECTION 10.07. Non-Reliance on Agent and Other Lenders 95 SECTION 10.08. No Other Administrative Agent 96 SECTION 10.09. Indemnification 96 - iii - Page ARTICLE XI MISCELLANEOUS SECTION 11.01. Notices 96 SECTION 11.02. Waivers; Amendment 97 SECTION 11.03. Expenses; Indemnity 98 SECTION 11.04. Successors and Assigns SECTION 11.05. Survival of Agreement SECTION 11.06. Counterparts; Integration; Effectiveness SECTION 11.07. Severability SECTION 11.08. Right of Setoff SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process SECTION 11.10. WAIVER OF JURY TRIAL SECTION 11.11. Headings SECTION 11.12. Confidentiality SECTION 11.13. Interest Rate Limitation SECTION 11.14. Lender Addendum SECTION 11.15. Administrative Agent Consent to Defeasance ANNEXES Annex I Amortization Table SCHEDULES Schedule 1.01(a) Mortgaged Properties Schedule 1.01(b) Refinancing Indebtedness To Be Repaid Schedule 1.01(c) Subsidiary Guarantors Schedule 3.03 Governmental Approvals; No Conflicts Schedule 3.05(b) Real Properties Schedule 3.05(c) Intellectual Property Schedule 3.06(a) Subsidiaries Schedule 3.08 Material Agreements Schedule 3.18 Insurance Schedule 3.20 Acquisition Documents Schedule 4.02(o)(vi) Landlord Access Agreements EXHIBITS ExhibitA Form of Landlord Access Agreement ExhibitB Form of Administrative Questionnaire ExhibitC Form of Assignment and Acceptance ExhibitD Form of Borrowing Request ExhibitE Form of Interest Election Request ExhibitF Form of Joinder Agreement ExhibitG Form of Lender Addendum ExhibitH Form of Mortgage ExhibitI-1 Form of Term Note ExhibitI-2 Form of Revolving Note ExhibitI-3 Form of Swingline Note - iv - Page ExhibitJ-1 Form of Perfection Certificate ExhibitJ-2 Form of Perfection Certificate Supplement ExhibitK Form of Security Agreement ExhibitL Form of Exemption Certificate ExhibitM Form of Solvency Certificate ExhibitN Form of Intercompany Note - v - CREDIT AGREEMENT CREDIT AGREEMENT (this “Agreement”) dated as of January23, 2004, among COMMUNICATIONS & POWER INDUSTRIES, INC., a Delaware corporation (“Borrower”), COMMUNICATIONS & POWER INDUSTRIES HOLDING CORPORATION, a Delaware corporation (“Holdings”), CPI ACQUISITION CORP., a Delaware corporation (“Parent”), the Subsidiary Guarantors (such term and each other capitalized term used but not defined herein having the meaning given it in ArticleI), the Lenders, UBS SECURITIES LLC and BEAR, STEARNS & CO.INC., as joint lead arrangers and bookrunners (in such capacity, “Joint Lead Arrangers”), UBS LOAN FINANCE LLC, as swingline lender (in such capacity, “Swingline Lender”), UBS AG, STAMFORD BRANCH, as administrative agent (in such capacity, “Administrative Agent”) for the Lenders, collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties and as issuing bank (in such capacity, “Issuing Bank”), BEAR STEARNS CORPORATE LENDING INC., as Syndication Agent (in such capacity, “Syndication Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent (in such capacity, “Documentation Agent”) and WACHOVIA CAPITAL MARKETS, LLC, as co-arranger (in such capacity, “Co-Arranger”). W I T N E S S E T H : WHEREAS, Holdings, Parent and CPI Merger Sub Corp. (“Merger Sub”) have entered into that certain agreement and plan of merger with Green Equity InvestorsII, L.P. (“GEI”), dated as of November17, 2003, as amended, supplemented or otherwise modified from time to time in accordance with the provisions hereof and thereof (the “Merger Agreement”) to effect the merger (the “Merger”) of Merger Sub with and into Holdings, with Holdings as the surviving corporation; WHEREAS, Borrower has requested the Lenders to extend credit in the form of Term Loans on the Closing Date, in an aggregate principal amount of $90.0 million, and Revolving Loans at any time and from time to time prior to the Revolving Maturity Date, in an aggregate principal amount at any time outstanding not in excess of $40.0 million, which Revolving Loans may not be drawn on the Closing Date other than to fund up to $4.0 million of working capital of Borrower and its Subsidiaries; WHEREAS, Borrower has requested the Swingline Lender to extend credit, at any time and from time to time prior to the Revolving Maturity Date, in the form of Swingline Loans, in an aggregate amount at any time outstanding of up to $5.0 million; WHEREAS, Borrower has requested the Issuing Bank to issue letters of credit, in an aggregate face amount at any time outstanding not in excess of $15.0 million, to support payment obligations incurred in the ordinary course of business by Borrower and its Subsidiaries; WHEREAS, the proceeds of the Loans are to be used in accordance with Section3.11. NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower and the Issuing Bank is willing to issue letters of credit for the account of Borrower on the terms and subject to the conditions set forth herein.Accordingly, the parties hereto agree as follows: Definitions SECTION 1.01.Defined Terms.As used in this Agreement, the following terms shall have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans. “ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan. “ABR Revolving Loan” shall mean any Revolving Loan bearing interest at a rate determined by reference to the Alternate Base Rate in accordance with the provisions of ArticleII. “ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined by reference to the Alternate Base Rate in accordance with the provisions of ArticleII. “AC Amount” shall have the meaning assigned to such term in the definition of “Permitted Acquisition.” “Access Agreement” shall mean an Access Agreement substantially in the form of ExhibitA. “Acquired Business” shall mean Holdings and its subsidiaries. “Acquired Indebtedness” shall mean (1) with respect to any person that becomes a Subsidiary after the Closing Date as a result of a Permitted Acquisition, Indebtedness of such person and its subsidiaries existing at the time such person becomes a Subsidiary that was not incurred in connection with, or in contemplation of, such Permitted Acquisition and (2) with respect to Borrower or any Subsidiary, any Indebtedness of a person (other than Borrower or a Subsidiary) existing at the time such person is merged with or into Borrower or a Subsidiary in connection with a Permitted Acquisition, or Indebtedness expressly assumed by Borrower or any Subsidiary in connection with a Permitted Acquisition, which Indebtedness was not, in any case, incurred by such other person in connection with, or in contemplation of, such Permitted Acquisition. “Acquisition Consideration” shall mean the purchase consideration for any Permitted Acquisition and all other payments by Borrower or any of its Subsidiaries in exchange for or as part of any Permitted Acquisition, whether paid in cash, by assumption of Indebtedness, or by exchange of assets other than Qualified Capital Stock of Parent and whether payable at or prior to the consummation of such Permitted Acquisition or deferred for payment at any future time, and includes Borrower’s reasonable estimate of any and all payments that will be required to be made and that represent the purchase price and any assumptions of Indebtedness, “earn-outs” and other agreements to make any payment the amount of which is, or the terms of payment of which are, in any respect subject to or contingent upon the revenues, income, cash flow or profits (or the like) of any person or business. “Acquisition Documents” shall mean the collective reference to the Merger Agreement, Voting and Indemnification Agreement and the Escrow Agreement. - 2 - “Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any Interest Period, (a)an interest rate per annum (rounded upward, if necessary, to the next 1/100 of 1%) determined by the Administrative Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for such Interest Period divided by (b)1 minus the Statutory Reserves (if any) for such Eurodollar Borrowing for such Interest Period. “Administrative Agent” shall have the meaning assigned to such term in the preamble hereto. “Administrative Agent Fees” shall have the meaning assigned to such term in Section2.05(b). “Administrative Questionnaire” shall mean an Administrative Questionnaire in the form of ExhibitB, or such other form as may be supplied from time to time by the Administrative Agent. “Affiliate” shall mean, when used with respect to a specified person, another person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the person specified; provided, however, that, for purposes of Section6.06, the term “Affiliate” shall also include any person that directly or indirectly owns more than 10% of the aggregate voting Equity Interests of the person specified or that is an executive officer or director of the person specified. “Agents” shall mean the Arrangers, Syndication Agent, Documentation Agent, Administrative Agent and Collateral Agent. “Agreement” shall have the meaning assigned to such term in the preamble hereto. “Anti-Terrorism Laws” shall have the meaning assigned to such term in Section3.22. “Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward, if necessary, to the next 1/100 of 1%) equal to the greater of (a)the Prime Rate in effect on such day and (b)the Federal Funds Effective Rate in effect on such day plus 0.50%.If the Administrative Agent shall have determined (which determination shall be conclusive absent manifest error) that it is unable to ascertain the Federal Funds Effective Rate for any reason, including the inability or failure of the Administrative Agent to obtain sufficient quotations in accordance with the terms of the definition thereof, the Alternate Base Rate shall be determined without regard to clause(b) of the preceding sentence until the circumstances giving rise to such inability no longer exist.Any change in the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall be effective on the effective date of such change in the Prime Rate or the Federal Funds Effective Rate, respectively. “Applicable Margin” shall mean, for any day, with respect to any Loan, the applicable percentage set forth below: - 3 - Leverage Ratio Applicable Percentage Revolving Loans Applicable Percentage Term Loans Eurodollar ABR Eurodollar ABR LevelI >3.5: 1.0 % LevelII < 3.5:1.0 % Each change in the Applicable Margin resulting from a change in the Leverage Ratio shall be effective with respect to all Loans and Letters of Credit outstanding on and after the date of delivery to the Administrative Agent of the financial statements and certificates required by Section5.01(a) or (b) and Section5.01(d), respectively, indicating such change until the date immediately preceding the next date of delivery of such financial statements and certificates indicating another such change.Notwithstanding the foregoing, (a)from the Closing Date to the date of delivery to the Administrative Agent of the financial statements and certificates required by Section5.01(a) or (b) and 5.01(d) for the first fiscal quarter ending at least six months after the Closing Date, the Leverage Ratio shall be deemed to be in LevelI for purposes of determining the Applicable Margin and (b)at any time during which Borrower has failed to deliver the financial statements and certificates required by Section5.01(a) or (b) and Section5.01(d), the Leverage Ratio shall be deemed to be in LevelI for purposes of determining the Applicable Margin. “Arrangers” shall mean the Joint Lead Arrangers and the Co-Arranger. “Asset Sale” shall mean (a)any conveyance, sale, lease, assignment, transfer or other disposition (including by way of merger or consolidation and including any sale and leaseback transaction) of any property (including stock of subsidiaries by the holder thereof) by any of the Group Companies to any person other than any Loan Party and (b)any issuance or sale by any Subsidiary of its Equity Interests to any person (other than to a Loan Party). “Assignment and Acceptance” shall mean an assignment and acceptance entered into by a Lender and an assignee, and accepted by the Administrative Agent, in the form of ExhibitC, or such other form as shall be approved by the Administrative Agent. “Audited Financial Statements” shall have the meaning assigned to such term in Section3.04(a). “Bankruptcy Code” shall mean Title 11 of the United States Code, as now constituted or hereafter amended. “Bailee Letter” shall have the meaning assigned to such term in the Security Agreement. “Bear Stearns” shall mean Bear Stearns Corporate Lending Inc. “Board” shall mean the Board of Governors of the Federal Reserve System of the United States of America. “Board of Directors” shall mean, with respect to any person, the board of directors (or similar governing body) of such person. - 4 - “Borrower” shall have the meaning assigned to such term in the preamble hereto. “Borrowing” shall mean (a)Loans of the same Class and Type, made, converted or continued on the same date and, in the case of Eurodollar Loans, as to which a single Interest Period is in effect, or (b)a Swingline Loan. “Borrowing Request” shall mean a request by Borrower in accordance with the terms of Section2.03 and substantially in the form of ExhibitD, or such other form as shall be approved by the Administrative Agent. “Business Day” shall mean any day other than a Saturday, Sunday or day on which banks in NewYork City or Stamford, CT are authorized or required by law to close; provided, however, that when used in connection with a Eurodollar Loan, the term “Business Day” shall also exclude any day on which banks are not open for dealings in dollar deposits in the London interbank market. “Capital Expenditures” shall mean, with respect to any person, for any period, the aggregate cash expenditures made during that period for property, plant or equipment as reflected in the consolidated balance sheet of such person and its Consolidated Subsidiaries, in conformity with GAAP,but excluding expenditures made in connection with the replacement, substitution or restoration of property (a)to the extent financed from insurance proceeds paid on account of the loss of or damage to the property being replaced or restored, (b)with awards of compensation arising from the taking by eminent domain or condemnation of the property being replaced or (c)with regard to equipment that is purchased simultaneously with the trade-in of existing equipment, fixed assets or improvements, the credit granted by the seller of such equipment for the trade-in of such equipment, fixed assets or improvements; provided that Capital Expenditures shall not in any event include the Acquisition Consideration paid in connection with Permitted Acquisitions or up to $20.0 million of expenditures in connection with the sale, remediation or restoration work concerning the San Carlos Facility. “Capital Lease Obligations” of any person shall mean the obligations of such person to pay rent or other amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or a combination thereof, which obligations are required to be classified and accounted for as capital leases on a balance sheet of such person under GAAP, and the amount of such obligations shall be the capitalized amount thereof determined in accordance with GAAP. “Cash Equivalents” shall mean, as to any person:(a)securities issued or directly and fully guaranteed or insured by the United States or any agency or instrumentality thereof (provided that the full faith and credit of the United States is pledged in support thereof) having maturities of not more than one year from the date of acquisition by such person; (b)time deposits and certificates of deposit of any Lender or any commercial bank having, or which is the principal banking subsidiary of a bank holding company organized under the laws of the United States, any State thereof or the District of Columbia having, capital and surplus aggregating in excess of $1.0 billion with maturities of not more than one year from the date of acquisition by such person; (c)repurchase obligations with a term of not more than 30 days for underlying securities of the types described in clause(a) above entered into with any bank meeting the qualifications specified in clause(b) above; (d)commercial paper issued by any person incorporated in the United States rated at least A-1 or the equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or the equivalent thereof by Moody’s Investors Service, Inc., and in each case maturing not more than one year after the date of acquisition by such person; (e)investments in money market funds substantially all of whose assets are comprised of securities of the types described in clauses(a) through (d) above; and (f) demand deposit accounts maintained in the ordinary course of business. - 5 - “Casualty Event” shall mean, with respect to any property (including Real Property) of any person, any loss of title with respect to such property or any loss of or damage to or destruction of, or any condemnation or other taking (including by any Governmental Authority) of, such property for which such person or any of its subsidiaries receives insurance proceeds or proceeds of a condemnation award or other compensation; provided, however, no such event shall constitute a Casualty Event if such proceeds or other compensation in respect thereof is less than $500,000.“Casualty Event” shall include but not be limited to any taking of all or any part of any Real Property of any person or any part thereof, in or by condemnation or other eminent domain proceedings pursuant to any law, or by reason of the temporary requisition of the use or occupancy of all or any part of any Real Property of any person or any part thereof by any Governmental Authority, civil or military. “CERCLA” shall have the meaning assigned thereto in the definition of “Environmental Law”. A “Change in Control” shall be deemed to have occurred if:(a)Holdings shall at any time cease to own 100% of the capital stock of Borrower or Parent shall at any time cease to own 100% of the capital stock of Holdings (other than as a result of a merger permitted by Section6.04(k)); (b)prior to an IPO, the Permitted Holders cease to own, or to have the power to vote or direct the voting of, Voting Stock representing more than 50% of the voting power of the total outstanding Voting Stock of Parent; (c)following an IPO, either (i)the Permitted Holders shall fail to own, or to have the power to vote or direct the voting of, Voting Stock representing at least 30% of the voting power of the total outstanding Voting Stock of Parent or (ii)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted Holders, is or becomes the beneficial owner (as defined in Rules13d-3 and 13d-5 under the Exchange Act, except that for purposes of this clause such person or group shall be deemed to have “beneficial ownership” of all securities that any such person or group has the right to acquire, whether such right is exercisable immediately or only after the passage of time), directly or indirectly, of Voting Stock representing more than 30% of the voting power of the total outstanding Voting Stock of Parent; or (d)during any period of two consecutive years, individuals who at the beginning of such period constituted the Board of Directors of Parent (together with any new directors whose election to such Board of Directors or whose nomination for election by the stockholder of Parent was approved by a vote of at least 51% of the directors of Parent then still in office who were either directors at the beginning of such period or whose election or nomination for election was previously so approved) cease for any reason to constitute a majority of the Board of Directors of Parent, provided that this clause(d) shall not apply when the Permitted Holders own sufficient Voting Stock to elect a majority of directors to the Board of Directors. “Change in Law” shall mean (a)the adoption of any law, rule or regulation after the date of this Agreement, (b)any change in any law, rule or regulation or in the interpretation or application thereof by any Governmental Authority after the date of this Agreement or (c) compliance by any Lender or Issuing Bank (or for purposes of Section2.12(b), by any lending office of such Lender or by such Lender’s or Issuing Bank’s holding company, if any) with any request, guideline or directive (whether or not having the force of law) of any Governmental Authority made or issued after the date of this Agreement. “Charges” shall have the meaning assigned to such term in Section11.13. “Class”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or Swingline Loans and, when used in reference to any Commitment, refers to whether such Commitment is a Revolving Commitment, Term Loan Commitment or Swingline Commitment. - 6 - “Closing Date” shall mean the date of the initial Credit Event hereunder. “Closing Date Intercompany Loan” shall mean a loan from Borrower to Holdings made from the proceeds of borrowings made hereunder on the Closing Date for the sole purpose of funding a portion of the consideration for the Merger not funded by the Equity Financing and to pay fees, commissions and expenses in connection with the Transactions. “Co-Arranger” shall have the meaning assigned to such term in the preamble hereto. “Collateral” shall mean all of the Security Agreement Collateral, the Mortgaged Real Property and all other property of whatever kind and nature pledged as collateral under any Security Document. “Collateral Account” shall mean a collateral account or sub-account in the form of a deposit account established and maintained by the Collateral Agent for the benefit of the Secured Parties, in accordance with the provisions of Section9.01. “Collateral Agent” shall have the meaning assigned to such term in the preamble hereto. “Collateral Documents” shall mean the Security Documents, the Perfection Certificate and all UCC or other financing statements or instruments of perfection required by this Agreement or any Security Document to be filed with respect to the security interests in property and fixtures created pursuant to the Security Documents. “Commercial Letter of Credit” means any letter of credit issued for the account of Borrower for the benefit of Borrower or any of its Subsidiaries, for the purpose of providing the primary payment mechanism in connection with the purchase of any materials, goods or services by Borrower or any of its Subsidiaries. “Commitment” shall mean, with respect to any Lender, such Lender’s Revolving Commitment, Term Loan Commitment and Swingline Commitment. “Commitment Fee” shall have the meaning assigned to such term in Section2.05(a). “Commitment Letter” shall mean the Commitment Letter, dated January12, 2004, among Parent, UBS Loan Finance LLC, UBS Securities LLC, Bear Stearns Corporate Lending Inc., Bear Stearns & Co. Inc., Wachovia Bank, National Association and Wachovia Capital Markets, LLC. “Companies” shall mean Borrower and the Subsidiaries; and “Company” shall mean any one of them. “Confidential Information Memorandum” shall mean that certain confidential information memorandum dated as of January 2004. “Consolidated Companies” shall mean Borrower and its Consolidated Subsidiaries. “Consolidated Current Assets” shall mean, with respect to any person as at any date of determination, the total assets of such person and its Consolidated Subsidiaries which may properly be classified as current assets on a consolidated balance sheet of such person and its Consolidated Subsidiaries in accordance with GAAP, excluding cash and Cash Equivalents. - 7 - “Consolidated Current Liabilities” shall mean, with respect to any person as at any date of determination, the total liabilities of such person and its Consolidated Subsidiaries which may properly be classified as current liabilities (other than (a)the current portion of any Loans and Capital Lease Obligations and (b)without duplication of clause(a) above, all Indebtedness consisting of Revolving Loans to the extent otherwise included therein) on a consolidated balance sheet of such person and its Consolidated Subsidiaries in accordance with GAAP. “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for such period, adjusted, without duplication and in each case only to the extent included in determining Consolidated Net Income (and with respect to the portion of Consolidated Net Income attributable to any Subsidiary that is not a Guarantor only if a corresponding amount would be permitted at the date of determination to be distributed to Borrower by such Subsidiary without prior approval (that has not been obtained), pursuant to the terms of its charter and all agreements, instruments, judgments, decrees, orders, statutes, rules and governmental regulations applicable to such Subsidiary or its stockholders), by (x)adding thereto (i)the amount of Consolidated Interest Expense, (ii)provision for taxes, (iii)amortiza­tion, (iv)depreciation, (v)extraordinary losses, (vi)fees and expenses incurred in connection with the Transactions, the sale, remediation or relocation work at the San Carlos Facility or any Permitted Acquisition, (vii)non-cash compensation expense, (viii), non-cash impairment charges and (ix)all other non-recurring items reducing the Consolidated Net Income for such period; provided that the aggregate amount of all non-recurring cash items added back for such period shall not exceed $10.0 million; provided, further, that an item will not be considered “non-recurring” if the nature of such item is such that it is reasonably likely to recur within two years or there was a similar item within the prior two years, and (y)subtracting (i)dividends paid by Borrower pursuant to Section6.05(c), (ii)the aggregate amount of all extraordinary gains and all non-cash items and (iii)the aggregate amount of all non-recurring cash items, determined on a consolidated basis, to the extent such items increased Consolidated Net Income for such period.To the extent that the Merger, any Asset Sale or any Permitted Acquisition (or any similar transaction or transactions which require a waiver or a consent of the Required Lenders pursuant to Section6.04) has occurred during the relevant period, Consolidated EBITDA shall be determined for the respective period on a Pro Forma Basis for such occurrence (other than for the purposes of calculating Excess Cash Flow). Notwithstanding the foregoing, Consolidated EBITDA (i)for the third fiscal quarter of 2003 shall be $15.2 million, (ii) for the fourth fiscal quarter of 2003 shall be $12.1 million and (iii) for the first fiscal quarter of 2004 shall be $13.8 million, subject, in each case, to adjustment pursuant to the preceding sentence. “Consolidated Fixed Charge Coverage Ratio” shall mean, for any Test Period, the ratio of (a)Consolidated EBITDA for such period less the sum of (i)Capital Expenditures paid in cash during such period, (ii)income taxes that have been paid in cash during such period (net of cash indemnification amounts received from third parties); provided that if a Tax Event has occurred, the amount of the taxes paid in connection with a Tax Event shall be allocated to the period or periods to which such taxes relate (provided, that if any such amounts paid would be allocated to a period prior to the fiscal quarter ended January 2, 2004, then such amounts shall be allocated pro rata amongst the period or periods to which such taxes relate from and including the fiscal quarter ended January 2, 2004) and (iii)any income taxes allocated to such Test Period pursuant to the immediately preceding clause(ii), to (b)the sum of (i)cash Consolidated Interest Expense for such period and (ii)the principal amount of all regularly scheduled amortization payments on all Indebtedness (including the principal component of all Capital Lease Obligations) of Borrower and its Subsidiaries for such period (as determined on the first day of the respective period).To the extent that the Merger, any Asset Sale or any Permitted Acquisition (or any similar transaction or transactions which require a waiver or a consent of the Required Lenders pursuant to Sec - 8 - tion6.04) has occurred during the relevant Test Period, the Consolidated Fixed Charge Coverage Ratio shall be determined for the respective Test Period on a Pro Forma Basis for such occurrence. “Consolidated Indebtedness” shall mean, as at any date of determination, the aggregate stated balance sheet amount of all Indebtedness (but including in any event the then outstanding principal amount of all Loans, all Capital Lease Obligations and all drawn letters of credit) of Borrower and its Consolidated Subsidiaries on a consolidated basis as determined in accordance with GAAP minus the aggregate stated balance sheet amount of cash and Cash Equivalents held by Borrower and its Consolidated Subsidiaries on a consolidated basis as determined in accordance with GAAP. “Consolidated Interest Coverage Ratio” shall mean, for any Test Period, the ratio of (x)Consolidated EBITDA for such Test Period to (y)Consolidated Interest Expense for such Test Period.To the extent that the Merger, any Asset Sale or any Permitted Acquisition (or any similar transaction or transactions which require a waiver or a consent of the Required Lenders pursuant to Section6.04) has occurred during the relevant Test Period, the Consolidated Interest Coverage Ratio shall be determined for the respective Test Period on a Pro Forma Basis for such occurrence. “Consolidated Interest Expense” shall mean, for any period, the excess of (a)the sum, without duplication, of (i)the total consolidated cash interest expense of Borrower and its Consolidated Subsidiaries for such period determined in accordance with GAAP, (ii)the portion of Capital Lease Obligations of Borrower and its Consolidated Subsidiaries representing the interest factor for such period, (iii)all interest paid with respect to discontinued operations, and (iv)all accrued but unpaid interest on any Indebtedness of any other person guaranteed by Borrower or any of its Subsidiaries, minus (b)the total consolidated interest income of Borrower and its Consolidated Subsidiaries for such period determined in accordance with GAAP. “Consolidated Net Income” shall mean, for any period, the consolidated net after tax income of Borrower and its Consolidated Subsidiaries determined in accordance with GAAP, but excluding in any event net earnings or loss of any other person (other than a Subsidiary) in which Borrower or any Consolidated Subsidiary has an ownership interest, except (in the case of any such net earnings) to the extent such net earnings shall have actually been received by Borrower or such Consolidated Subsidiary in the form of cash distributions. “Consolidated Subsidiaries” shall mean, as to any person, all subsidiaries of such person which are consolidated with such person for financial reporting purposes in accordance with GAAP. “Contested Collateral Lien Conditions” shall mean, with respect to any Permitted Lien of the type described in clauses(a) and (b) of Section6.02, the following conditions: (a)any proceeding instituted contesting such Lien shall conclusively operate to stay the sale or forfeiture of any material portion of the Collateral on account of such Lien; (b)the appropriate Credit Party shall maintain, to the extent it deems necessary, cash reserves in an amount sufficient to pay and discharge such Lien and the reasonable estimate of all interest and penalties related thereto; and (c)such Lien shall in all respects be subject and subordinate in priority to the Lien and security interest created and evidenced by the Security Documents, except if and to the extent that the law or regulation creating, permitting or authorizing such Lien provides that such Lien is - 9 - or must be superior to the Lien and security interest created and evidenced by the Security Documents. “Contingent Obligation” shall mean, as to any person, any obligation of such person guaranteeing or intended to guarantee any Indebtedness, leases, dividends or other obligations (“primary obligations”) of any other person (the “primary obligor”) in any manner, whether directly or indirectly, including without limitation, any obligation of such person, whether or not contingent, (a)to purchase any such primary obligation or any property constituting direct or indirect security therefor; (b)to advance or supply funds (i)for the purchase or payment of any such primary obligation or (ii)to maintain working capital or equity capital of the primary obligor or otherwise to maintain the net worth or solvency of the primary obligor; (c)to purchase property, securities or services primarily for the purpose of assuring the owner of any such primary obligation of the ability of the primary obligor to make payment of such primary obligation; or (d)otherwise to assure or hold harmless the holder of such primary obligation against loss in respect thereof; provided, however, that the term Contingent Obligation shall not include endorsements of instruments for deposit or collection in the ordinary course of business and any product warranties for deposit or collection in the ordinary course of business.The amount of any Contingent Obligation shall be deemed to be an amount equal to the stated or determinable amount of the primary obligation in respect of which such Contingent Obligation is made (or, if less, the maximum amount of such primary obligation for which such person may be liable pursuant to the terms of the instrument evidencing such Contingent Obligation) or, if not stated or determinable, the maximum reasonably anticipated liability in respect thereof (assuming such person is required to perform thereunder) as determined by such person in good faith. “Control” shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a person, whether through the ownership of voting securities, by contract or otherwise, and the terms “Controlling” and “Controlled” shall have meanings correlative thereto. “Control Agreement” shall have the meaning assigned to such term in the Security Agreement. “Credit Event” shall have the meaning assigned to such term in Section4.01. “Credit Parties” shall mean Borrower and the Guarantors. “Debt Issuance” shall mean the incurrence by Parent, Holdings, Borrower or any Subsidiary of any Indebtedness after the Closing Date (other than as permitted by Section6.01). “Default” shall mean any event or condition which is, or upon notice, lapse of time or both would constitute, an Event of Default. “Defeasance Activities” shall have the meaning assigned to such term in Section4.02(e). “Disqualified Capital Stock” shall mean any Equity Interest which, by its terms (or by the terms of any security into which it is convertible or for which it is exchangeable), or upon the happening of any event, (a)matures (excluding any maturity as the result of an optional redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or is redeemable at the option of the holder thereof, in whole or in part, on or prior to 90 days following the Term Loan Maturity Date, (b)is convertible into or exchangeable (unless at the sole option of the issuer thereof) for (i)debt securities or (ii)any Equity Interests referred to in (a) above, in each case at any time on or prior to 90 days following the Term Loan Maturity Date, or (c)contains any repurchase obligation which comes into effect prior to payment in full of all amounts hereunder. - 10 - “Dividend” with respect to any person shall mean that such person has declared or paid a dividend or returned any equity capital to its stockholders or made any other distribution, payment or delivery of property (other than common stock of such person) or cash to its stockholders as such, or redeemed, retired, purchased or otherwise acquired, directly or indirectly, for consideration any shares of any class of its capital stock outstanding on or after the Closing Date (or any options or warrants issued by such person with respect to its capital stock), or set aside any funds for any of the foregoing purposes, or shall have permitted any of its subsidiaries to purchase or otherwise acquire for a consideration any shares of any class of the capital stock of such person outstanding on or after the Closing Date (or any options or warrants issued by such person with respect to its capital stock). “dollars” or “$” shall mean lawful money of the United States of America. “ECF Percentage” shall mean, with respect to any fiscal year, the applicable percentage set forth below across from the applicable Leverage Ratio as of the last day of such fiscal year: Leverage Ratio Applicable Percentage > 3.5:1.0 75 % ≤ 3.5:1.0 and > 2.75:1.0 50
